Citation Nr: 0620620	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision by the RO.  In 
that decision, the RO granted service connection for PTSD, 
assigning an initial 30 percent evaluation therefor.  

The veteran appealed the March 2003 decision to the Board, 
and in a May 2005 decision, the Board denied entitlement to 
an evaluation in excess of 30 percent for PTSD.  

The veteran appealed the May 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2005 Order, the Court granted an unopposed 
motion to remand the case filed by the Secretary of VA.  The 
Court vacated the May 2005 Board decision, and remanded the 
case to the Board.  

In an April 21, 2006 decision, the Board granted entitlement 
to an initial 50 percent evaluation for the service-connected 
PTSD.  The Board thereafter learned that additional pertinent 
medical evidence had been received at the RO, but not 
forwarded to the Board in a timely manner, in January 2006.  

Given that the referenced evidence was not added to the 
claims file until after the April 2006 decision, the Board, 
in a separate decision, will vacate the April 2006 decision 
as to the determination that an initial rating in excess of 
50 percent for PTSD was not warranted.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The record reflects that in January 2006, following the 
Court's November 2005 Order vacating the May 2005 Board 
decision, the veteran submitted additional medical evidence 
to the RO.  

The referenced medical evidence consists of December 2005 and 
January 2006 Vet Center clinical record entries by a 
psychologist.  Those entries reflect current findings 
concerning the veteran's psychiatric symptoms which are 
relevant to the issue on appeal.

The above Vet Center entries were submitted by the veteran 
without a waiver of his right to initial RO consideration of 
those records.  While he responded in March 2006 to a 
February 2006 letter from the Board by indicating that he had 
nothing else to submit and wanted his claim readjudicated 
immediately, the Board does not find that statement to have 
effectuated a waiver of the evidence submitted prior to 
February 2006.  

The Board will consequently remand the case for the RO to 
consider the Vet Center entries in the first instance.  

The Board also points out that the next most recent records 
from the Rochester, New York Vet Center are dated in February 
2004.  Given the likelihood that additional Vet Center 
records for the period between February 2004 and December 
2005 exist, the RO should attempt to obtain any such records 
from the above facility.  

The Board lastly notes that the veteran was last examined in 
connection with his claim in February 2003.  Given the time 
elapsed since that examination, and as the recent Vet Center 
entries arguably suggest that the veteran's psychiatric 
symptoms may have recently worsened in severity, the Board 
finds that another VA examination of the veteran is 
warranted.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to obtain records for the veteran 
pertaining to treatment for PTSD from the 
Rochester, New York Vet Center for the 
period from February 2004 to the present.  

2.  Thereafter, the RO should arrange for 
a VA examination of the veteran to 
determine the current severity of his 
service-connected PTSD.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should indicate with respect 
to each of the psychiatric symptoms 
identified under the schedular criteria 
for rating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected PTSD.  To the extent 
possible, the examiner must distinguish 
the manifestations of the PTSD from any 
nonservice-connected psychiatric disorder 
present.  

The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, to 
include whether it renders the veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  

The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to the examiner.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The RO must then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue the 
veteran and his representative a 
Supplemental Statement of the Case 
(SSOC), which should include 
consideration of all evidence added to 
the record since the May 2004 Statement 
of the Case.  The veteran should be given 
an opportunity to respond to the 
Supplemental Statement of the Case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

